DETAILED ACTION
This Office Action is responsive to the amendment filed on 7/25/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 7/25/2022.  These drawings are accepted.

Terminal Disclaimer
The terminal disclaimer filed on 7/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued from copending application 16/619025 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
Claims  13-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Oderkerk et al, WO2016/041924 (Oderkerk’924), in view of Oderkerk et al, WO2017/076629 (Oderkerk’629).
The disclosure of Oderkerk’924 is discussed in the previous Office Action, incorporated herein by reference.
Briefly, Oderkerk’924 discloses the production of a photovoltaic module, corresponding to the claimed article, having the multilayer structure shown below.

    PNG
    media_image1.png
    224
    332
    media_image1.png
    Greyscale

As shown above, the prior art photovoltaic module has a 7 layer structure comprising a glass front cover, corresponding to the rigid protective front layer; a front encapsulant layer; a photovoltaic element layer; a rear encapsulant layer; and a back sheet and metal frame, corresponding to the claimed back protective layer. Said rear encapsulant layer comprises a polymer composition which in turn comprises an ethylene polymer and 5 to 70% by weight of an additive such as titanium dioxide, corresponding to the claimed inorganic pigment. Said ethylene polymer is a copolymer comprising ethylene, 4.5 to 18 mol% methyl (meth)acrylate, and a silane-containing monomer
Oderkerk’924 is silent regarding the use of an ethylene copolymer having a melt flow rate in the range of 0.2 to 10 g/10 min.
Oderkerk’629 discloses the production of a photovoltaic module having a multilayer structure comprising a rear encapsulation element. Said  rear encapsulation element comprises a polymer composition, which in turn comprises an ethylene polymer and up to 70% by weight of a pigment, overlapping the claimed range. Said ethylene polymer may be a copolymer of ethylene, 4.5 to 18 mol% of a polar (C1-C6) alkyl acrylate, and a silane-containing monomer, corresponding to claimed ethylene polymer (a2). Said ethylene polymer is characterized by a MFR (190, 2.16 kg) less than 20 g/10 min, overlapping the claimed range (for claim 13). Oderkerk’629 teaches that inclusion of the silane groups allows for the MFR of the ethylene polymer to be decreased, which in turn allows for a shorter production cycle time for the photovoltaic module (Page 11, lines 1-6).
Oderkerk’924 and Oderkerk’629 are directed towards the same field of endeavor-i.e., the production of multilayer photovoltaic devices. Furthermore, both references disclose compositions based on silane-containing copolymers of ethylene and a polar comonomer which are used as the rear encapsulant layer of such devices. Given that 1) the cited references are directed towards the same field of endeavor, and 2) Oderkerk’629 teaches that the incorporation of silane groups in the ethylene polymer allows for the use of lower MFR polymers in the encapsulant, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Oderkerk’924 by using a silane-containing ethylene copolymer having a melt flow rate less than 20 g/10 min, overlapping the claimed range, in order to shorten the production cycle time of the photovoltaic module, as taught by Oderkerk’629 (for claim 13).
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The prior art range overlaps the range recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a photovoltaic module wherein the polymer composition comprised the claimed amount of titanium oxide in view of the combined teachings of Oderkerk’924 and Oderkerk’629(for claim 13).

Claims 13-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Oderkerk et al, WO2017/076629 (Oderkerk’629), in view of Oderkerk et al, WO2016/041924 (Oderkerk’924).
The disclosure of Oderkerk’629 is discussed in the previous Office Action, incorporated herein by reference.
Briefly, Oderkerk’629 discloses the production of a photovoltaic module, corresponding to the claimed article, having the multilayer structure shown below. 

    PNG
    media_image2.png
    163
    307
    media_image2.png
    Greyscale

As shown above, said photovoltaic module has a 5 layer structure comprising (1) a rigid protective front layer element, (2) a front encapsulation element (for claim 16), (3) a photovoltaic element, (4) a rear encapsulation element (for claim 16), and a rigid protective rear layer element. Said rear encapsulation element may comprise a polymer composition, which in turn comprises an ethylene polymer and up to 70% by weight of a pigment, overlapping the claimed range. Said ethylene polymer may be a copolymer of ethylene, a polar (C1-C6) alkyl acrylate, and a silane-containing monomer, corresponding to claimed ethylene polymer (a2). Said ethylene polymer is characterized by a polar comonomer content in the range of 4.5 to 18 mol%, a MFR (190, 2.16 kg) less than 20 g/10 min, overlapping the claimed range (for claim 13). 
Oderkerk’629 is silent regarding the addition of an inorganic pigment to the composition.
As discussed earlier in this Action, Oderkerk’924 teaches that it was known in the art to add the known pigment titanium dioxide, corresponding to the claimed inorganic pigment (for claim 13), as a filler to rear encapsulant compositions for photovoltaic devices.
Oderkerk’629 and Oderkerk’924 are directed towards the same field of endeavor-i.e., the production of multilayer photovoltaic devices. Furthermore, both references disclose compositions based on silane-containing copolymers of ethylene and a polar comonomer which are used as the rear encapsulant layer of such devices. Given that 1) the cited references are directed towards the same field of endeavor, 2) Oderkerk’629 teaches its composition may contain up to 70% by weight filler such as pigment, and 3) Oderkerk’924’s disclosure that the inorganic pigment titanium dioxide was a known filler for such compositions, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Oderkerk’629 by using the known pigment titanium dioxide as a filler in the rear encapsulant composition.

Response to Arguments
Regarding the rejection over Oderkerk’924: Applicant’s arguments, filed 7/25/2022, that Oderkerk’924 does not teach the use of a polymer having the claimed melt flow rate have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Oderkerk’924 and Oderkerk’629 as discussed earlier in this Action.
Applicant argues that the prior art does not disclose any examples wherein the composition contains an inorganic pigment and therefore does not render the claimed invention obvious. In response, it has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123 [R-5]). Contrary to applicant’s argument, the mere fact that the prior art does not disclose an example wherein the composition comprises a pigment does not teach away from its broader disclosure that the composition of Oderkerk’924 may contain a filler such as titanium dioxide, corresponding to the claimed inorganic pigment. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare the claimed composition in view of the cited prior art.
Applicant appears to argue that the claimed invention yields unexpected results with regards to reduction and/or prevention of leaking of pigment to other layers of the photovoltaic module. It is well settled that unexpected results must be established by factual evidence; see MPEP § 716.01(c) and the cases cited therein. Furthermore, applicant has the burden of explaining any data that is proffered as evidence of non-obviousness (MPEP § 716.02(b)(II)). The passages from the specification cited by applicant merely contain allegations that the claimed invention reduces leakage of pigment from the claimed composition; no data has been cited to demonstrate that the claimed invention yields unexpected results relative to the prior art. In the absence of such factual evidence, applicant’s argument that the claimed invention yields unexpected results is not persuasive. 
Regarding the rejection over Oderkerk’629: Applicant’s arguments, filed 7/25/2022, that Oderkerk’629 does not teach the use of an inorganic pigment are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Oderkerk’629 and Oderkerk’924 as discussed earlier in this Action.
Additionally, applicant’s argument that the claimed invention yields unexpected results with regards to preventing leakage of pigment are not persuasive per the same rationale as outlined above with respect to the rejection over Oderkerk’629.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765